Citation Nr: 1701973	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958 and from November 1959 to November 1963.  The Veteran also had over 30 years of additional service with a reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal was thereafter transferred to the RO in Montgomery, Alabama. 

In March 2011, the Veteran testified at a Decision Review Officer (DRO) hearing.  In April 2012, the Veteran testified at a hearing before the undersigned at the RO.  Transcripts of these hearings are associated with the record.

In August 2012, the Board remanded this case for further development.  Following the Board's remand, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were granted in an August 2016 rating decision, and are no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so he is afforded every possible consideration.

As an initial matter, in August 2012 the Board remanded the case for the RO/AMC to obtain treatment records from the Central Alabama Veterans Health Care System and South Carolina VA Medical Centers.  However, in May 2016 correspondence the RO notified the Veteran that an attempt was made to obtain the records, but that the treatment records are unavailable.  All available service treatment records have been obtained.

The Board also remanded the case in August 2012 for the RO to ascertain if the Veteran's March 1984 twisting injury to the right knee occurred during a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  The RO obtained documents which show the Veteran's retirement points, but do not identify specific dates for the Veteran's periods of ACDUTRA and INACDUTRA.  On remand, these dates must be identified.

With regard to the Veteran's prostate cancer, the Veteran has alleged that his prostate cancer was caused by exposure to ionizing radiation during his thirty years of work in and around heavy ground based early warning radar equipment as a repairman that put out five megawatts of power, including the time he spent in Alaska maintaining the equipment for eight to twelve hours a day for 374 straight days.  He also claimed that being shoulder deep in the oil used to protect this equipment contributed to his developing prostate cancer, and reported that the Air Force must have known that he was at risk from ionizing radiation at this time because he had to wear a dosimeter badge at all times to measure his radiation exposure.  The Board noted that the list of radiogenic diseases found at 38 C.F.R. § 3.311 (2016) includes prostate cancer.

On remand, the Board requested that the RO/AMC to obtain any records that could verify his alleged ionizing radiation exposure, including his DD Form 1141, and undertake the development outlined in 38 C.F.R. § 3.311 and M21-1MR, Part IV, Subpart ii, Chapter 1, Section C as to the claim of service connection for prostate cancer which development should include, among other things, providing the Veteran with an ionizing radiation development letter, attempting to obtain his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), and thereafter obtaining a dose estimate.

The record reflects that in September 2012 the Veteran was provided a Radiation Risk Activity Information sheet which he failed to return and that his DD Form 1141/ records of radiation exposure are not of record.  Nonetheless, the Board finds that the case must be remanded so that all efforts can be undertaken to verify the Veteran's exposure to radiation in service and, if warranted, so that an opinion from the Under Secretary for Health can be obtained regarding any exposure to ionizing radiation during service and the Veteran's development of prostate cancer.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Veteran's personnel records, specifically the DFAS records, regarding the periods of Reserves service, to specifically include March 1984, the date of his right knee injury and make a formal finding as to whether there was any ACDUTRA or INACDUTRA service during those periods.  The specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA and INACDUTRA must be identified.

Inform the Veteran of any finding.  If the AOJ is unable to determine whether the Veteran had periods of ACDUTRA or INACDUTRA after his discharge from active service in November 1963, document this in the claims file.

2.  In addition, contact the Air Force Dosimetry Center (and/or any other appropriate agency deemed appropriate) to request any records that confirm the Veteran's exposure to ionizing or non-ionizing radiation during service in the Alabama Air National Guard/Air Force Reserve.

3.  After the foregoing development has been completed, pursuant to the procedure outlined in 38 C.F.R. § 3.311 (a)(2)(iii), the Veteran's complete claims file must be referred to the Under Secretary for Health to obtain a radiation dose estimate, if warranted.  See Veterans Benefits Administration Fast Letter 04-20.

4.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not) 50 percent probability or greater) that the Veteran's currently-diagnosed prostate cancer resulted from exposure to ionizing radiation during active service, pursuant to 38 C.F.R. § 3.311 (b), (c).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

